Citation Nr: 1032719	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
a mood disorder, to include major depressive disorder, as of 
April 16, 2007 and in excess of 30 percent prior to that date.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1980 to September 
1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in January 2009, when 
the Board remanded for further development.  After completing the 
requested development to the extent possible, an April 2010 
supplemental statement of the case continued to deny the claim 
for increase, which was then returned to the Board for further 
appellate consideration.  The Board finds that there has been 
substantial compliance with its January 2009 remand.  Therefore, 
the Board will proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Prior to April 16, 2007, the Veteran's major depressive 
disorder was not manifested by social and occupational 
impairment, with reduced reliability and productivity.

3.  As of April 16, 2007, the Veteran's major depressive disorder 
was manifested by occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective social relationships.  Total occupational and 
social impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2007, the requirements for an evaluation 
in excess of 30 percent for a mood disorder, to include major 
depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2009).

2.  As of April 16, 2007, the requirements for an evaluation in 
excess of 70 percent for a mood disorder, to include major 
depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2005, prior to 
the date of the issuance of the appealed May 2006 rating 
decision. 

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, he was afforded VA examinations in May 2006 and 
April 2007 that were fully adequate for the purposes of 
determining the nature, etiology, and level of severity of the 
claimed depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Where as in this case, a veteran has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's service-connected major depressive disorder, has 
been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2009).

Major depressive disorder is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a rating of 30 
percent is assignable for occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks (weekly or 
less often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A rating of 50 percent is assignable for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A rating of 70 percent is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  

A rating of 100 percent is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The evidence of record includes Global Assessment of Functioning 
(GAF) scores.
GAF scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes) (2009). 

III.  Background

The Veteran filed a claim for service connection for depression, 
secondary to his service-connected back disability, in November 
2005.  The Veteran was afforded a VA examination in May 2006.  
The Veteran reported feeling down in the dumps over the pain in 
his back.  Upon examination the Veteran's thought content was 
preoccupied with pain, his mood was depressed, and his sleep was 
impaired.  His memory was intact times three and his speech 
flowed normally.  He did not experience delusions or 
hallucinations.  He did not present with suicidal or homicidal 
ideation.  He had no panic attacks, no phobia, and no substance 
abuse.  The examiner gave a diagnosis of depressive disorder and 
assigned a GAF of 60.  The examiner additionally stated that the 
Veteran had a moderate impairment of his industrial capacity and 
social function, and that his prognosis was guarded.

Entitlement to service connection for depressive disorder, 
secondary to the Veteran's service-connected back disability, was 
established in a May 2006 rating decision.  A 30 percent 
disability evaluation was assigned.  

Treatment notes from June 2006 through October 2006 reveal that 
the Veteran exhibited various depression symptoms, including a 
difficulty to let go of past offenses committed against him.  He 
was noted to make threats of violence toward others, which he 
stated he would not follow up on at the time.  He experienced 
moderate to severe stress, which he perceived as severe, and was 
assigned GAF scores in the range of 47-55.

The Veteran was afforded an additional VA examination in April 
2007.  The Veteran reported that he was currently not seeing any 
mental health provider as he became angry with the previous ones.  
He was observed to be alert and fully oriented.  His mood was 
reported as being very depressed, irritable, and agitated.  He 
stated that he experienced very poor sleep, characterized by an 
inability to sleep more than two to five hours a night.  The 
Veteran indicated some suicidal ideation without current intent.  
He denied any symptoms of psychosis, mania or Obsessive 
Compulsive Disorder.  His thoughts were generally well organized 
and coherent.  The examiner reported that the Veteran became 
tearful at multiple points throughout the evaluation.  The 
examiner further stated that the Veteran endorsed feeling a wide 
range of depressive symptoms, including pessimism and a total 
loss of pleasure in things he used to enjoy.  The examiner stated 
that the Veteran's responses to the Beck Depression Inventory II 
were consistent with a severe level of depression symptomology 
and that he appeared to be extremely depressed.  Furthermore, the 
examiner stated that the Veteran's depression had significantly 
worsened compared to previous examinations.  A diagnosis of major 
depressive disorder was given and a GAF of 45 was assigned.  

In June 2007 a decision review officer decision and a 
supplemental statement of the case increased the Veteran's 
evaluation to 70 percent disabling, effective April 16, 2007, the 
date of the VA examination.  The increase was given based on the 
near continuous depression which affected the Veteran's ability 
to function.  

A January 2009 Board decision remanded the Veteran's appeal for 
current treatment records.  These records show the Veteran's 
diagnosis was for generalized anxiety disorder, with symptoms 
consistent with his previous major depressive disorder diagnosis.  

An April 2010 supplemental statement of the case continued to 
deny an evaluation in excess of 30 percent prior to the April 
2007 VA examination and an evaluation in excess of 70 percent as 
of April 16, 2007.  

IV.  Analysis

After a review of the evidentiary record, the Board finds that 
entitlement to an initial increased evaluation in excess of 30 
percent prior to April 16, 2007, for a mood disorder is not 
warranted.  An evaluation in excess of 70 percent is not 
warranted at any point during the period of appeal.

In reaching the above conclusion, the Board notes that prior to 
April 16, 2007, the evidence of record does not show that the 
occupational and social impairment from the disability more 
nearly approximates the deficiencies in most areas contemplated 
by a 50 percent rating.  While the Veteran did report some 
symptoms of depression, trouble sleeping, and violent ideation 
toward others, there is no evidence of flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, difficulty in understanding complex commands or 
impairment of memory, judgment, or abstract thinking.  The May 
2006 VA examiner noted that the Veteran's symptoms caused a 
moderate impairment of his industrial capacity and social 
function.  He was assigned a GAF score of 60, which indicates 
that the Veteran experienced mild to moderate symptomatology that 
is contemplated by the 30 percent evaluation assigned.  

The April 16, 2007 VA examination noted an increase in the 
symptoms the Veteran experienced, to include suicidal ideation, 
pessimism, and a continuous severe depression that affected his 
ability to function effectively.  His GAF had decreased to 45, 
and his diagnosis of depressive disorder became a diagnosis of 
major depressive disorder.  These symptoms resemble the 70 
percent rating, i.e., occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective social relationships.  

There is no evidence that describes the Veteran's PTSD symptoms 
as meeting the criteria for the assignment of a 100 percent 
evaluation; i.e., total occupational and social impairment, at 
any point during the appeal.  There are no gross impairments in 
thought processes or communication; no persistent delusion or 
hallucinations.  There is no evidence of grossly inappropriate 
behavior, or a persistent danger of the Veteran hurting himself 
or others.

Overall, the evidence does not support an evaluation not in 
excess of 30 percent prior to April 16, 2007, or an evaluation 
not in excess of 70 percent since April 16, 2007, for the 
service-connected major depressive disorder and the claim for 
those benefits must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  

Here, as discussed above, the rating criteria for the service-
connected mood disorder reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluations are adequate, and no referral for 
extraschedular evaluations is required.  Id.


ORDER

Prior to April 16, 2007, entitlement to an evaluation in excess 
of 30 percent for the service-connected major depressive disorder 
is denied.

As of April 16, 2007, entitlement to an evaluation in excess of 
70 percent for the service-connected major depressive disorder is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


